DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1-12, 14-17 have been amended; Claims 13 have been canceled; Claims 18-20 have been added. Claims 1-12, 14-20 are subject to examination.

Acknowledgement is made to the Applicant’s amendment to claim 8 to obviate the previous 35 USC § 112 to claim 8. The previous 35 USC § 112 to claim 8 is hereby withdrawn.

Acknowledgement is made to the Applicant’s amendment to claims 10 to obviate the previous claim objection to claim 10. The previous claim objection to claim 10 is hereby withdrawn.

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 4 in substance that"(Feuersanger, [0341], emphasis added). From above, Feuersanger appears to describe the reserved bits (R) and the third bit (E) indicating whether the next octet in the MAC PDU is another sub-header of the MAC PDU header or whether the payload section of the MAC PDU is following the octet. However, Applicant can find no disclosure in Feuersanger that describes either the reserved bits (R) and/or the third bit (E) indicating whether the either the maximum transmit power of the component carrier Pcmax,c (after power reduction) of Feuersanger or the used transmit power of the UE for the component carrier c of Feuersanger as being included in the MAC PDU of Feuersanger."
Examiner’s Response:
	The examiner respectfully disagrees. Feuersanger teaches Reporting Format of the Per-UE Power Headroom MAC CE. See Fig. 6 and 7 where the power headroom MAC CE consists of 8 bits, i.e. one octet. The first two bits are reserved bits, and the remaining 6 bits indicate the power headroom.


Applicant’s Argument:
	The applicant argues, on page 5 in substance that “Applicant respectfully submits that Feuersanger fails to disclose “determining whether a transmission power field containing information about a transmission power of a uplink serving cell (Pcmax,c) associated with a power headroom is to be sent together with the power headroom” and “setting an indicator associated with the power headroom field to a specific value to indicate that the transmission power field is included in the power headroom control element as recited in amended Claim 8.”
Examiner’s Response:
	The examiner respectfully disagrees. Feuersanger teaches that the MAC control element provides the eNodeB with a per-user equipment power headroom relative to all uplink protocol data units transmitted in the sub-frame. In   [0298] when user equipment is sending a power-limit MAC CE, it may be of additional value to the eNodeB to acquire knowledge for which component carriers the user equipment actually received resource assignments. The power-limit MAC CE is one octet long.

 If five component carriers configured for the user equipment the user equipment indicates by sending data (including the power-limit MAC CE) via one of the five component carriers, it is apparent 
 setting an indicator associated with the power headroom field to a specific value to indicate that the transmission power field is included in the power headroom control element’

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9516610 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10440664 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Instant Application 16564248
US Patent 9516610
1.    Power headroom control element for communicating power information from a UE, user equipment, to a base station in a RAN, Radio Access Network, the power headroom control element comprising:

a power headroom field containing power headroom information and having a predetermined number of bits in the power headroom control element; and



an indicator field associated with the power headroom field;
wherein the indicator field serves to indicate whether a transmission power field with a predetermined number of bits is present in the power headroom control element.in addition to the power headroom field.

4.   The power headroom control element of claim 1, wherein the transmission power field contains information about the transmission power of the uplink serving cell (Pcmax,c) which is associated with the power headroom information.



1.  A method providing power information in a Radio Access Network (RAN), the method comprising: communicating a power headroom control element between a user equipment (UE) and a base station in the Radio Access Network, wherein the 
power headroom control element is a power headroom medium access control (MAC) 
control element (CE), wherein the power headroom MAC CE comprises a first power 
headroom field containing a first power headroom report and having a predetermined number of bits in the power headroom MAC CE, and a first indicator field associated with the first power headroom field, wherein the first indicator field has a first indicator value indicating that a 
transmission power field with a predetermined number of bits is present in the power headroom MAC CE, 
wherein the transmission power field contains information about a configured UE transmission power of a first uplink serving cell (Pcmax,c) which is associated with the first power headroom report, wherein the power headroom MAC CE comprises a second power headroom field containing a second power headroom report and having the predetermined number 
of bits in the power headroom MAC CE, wherein the power headroom MAC CE comprises a second indicator field associated with the second power headroom field, and wherein the second indicator field has a second indicator value indicating that no information about a configured UE transmission power of a second uplink serving cell associated wherein the second power headroom report is included in the power headroom MAC CE. 
 

2.    Power headroom control element of claim 1, wherein the power headroom field containing the power headroom information is associated with an uplink serving cell.
2.  The method of claim 1, wherein the first power headroom field containing the first power headroom report is associated with the uplink 
serving cell. 

3.    Power headroom control element of claim 1, wherein the power headroom field precedes the associated transmission power field in the power headroom control element.
   3.  The method of claim 1, wherein the first power headroom field precedes the associated transmission power field in the power headroom MAC CE. 

5.    Power headroom control element of claim 1, wherein the bits of the power headroom field and the associated indicator field form part of an octet of the power headroom control element, and/or the bits of the transmission power field form part of an octet of the power headroom control element.
6.    Power headroom control element of claim 1, wherein the power headroom control element comprises a bitmap to indicate which uplink serving cell reports power headroom information as part of this power headroom control element.
4.  The method of claim 1, wherein the bits of the first power headroom field and the associated first indicator field form part of a first octet of 
the power headroom MAC CE, and wherein the bits of the transmission power field form part of a second octet of the power headroom MAC CE.


5.  The method of claim 1, wherein the power headroom MAC CE comprises a bitmap to indicate which uplink serving cell is associated with a respective power headroom report, wherein the bitmap is separate from the indicator field.
7.    Power headroom control element of claim 1, wherein the RAN is an LTE RAN, Long Term Evolution Radio Access Network.
6.  The method of claim 1, wherein the RAN is a Long Term Evolution Radio Access Network (LTE RAN).
8.  A method of communicating power information including a power headroom from 
a UE, user equipment, to a base station in a RAN, Radio Access Network, the 
method comprising: determining whether a transmission power field containing 
information about the transmission power of the uplink serving cell (Pcmax,c) associated with a power headroom is to be sent together with the power headroom;  and if it is determined that the transmission power field is to be sent, adding a power headroom field with the power headroom value and the transmission power field for transmission to a power headroom control element and setting an indicator to a specific value to indicate that the transmission power field is included. 
 











7.  A method of communicating power information including a first power 
headroom report from a user equipment (UE) to a base station in a Radio Access 
Network (RAN), the method comprising: determining whether a transmission power 
field containing information about a configured UE transmission power of a first uplink serving cell (Pcmax,c) associated with the first power headroom report is to be sent together with the first power headroom report;  responsive 
to determining that the transmission power field is to be sent, adding to a power headroom medium access control (MAC) control element (CE) a first power headroom field with the first power headroom report and the transmission power field for transmission and setting a first indicator of the power headroom element to a first indicator value to indicate that the transmission power field is included;  
adding a second power headroom field with a second power headroom report for transmission using the power headroom MAC CE and setting a 
second indicator to a second indicator value to indicate that no transmission power field is included for the second power headroom field;  and transmitting the power headroom MAC CE including the first power headroom field with the 
first power headroom report, the transmission power field, the first indicator to the base station, the second power headroom field, and the second indicator, wherein the transmission power field includes information about a transmission power of the first uplink serving cell which is associated with the first power headroom report. 
9.  The method of claim 8, wherein the determining step is carried out if it is determined that a power headroom was triggered
8.  The method of claim 7, wherein determining is carried out responsive to determining that the first power headroom report was triggered. 

10.  Method of claim 8, wherein the determination whether a transmission power field is to be sent is based on whether the cell has an uplink transmission. 

9.  The method of claim 7, wherein determining whether a transmission power field is to be sent is based on whether the first uplink serving cell has an uplink transmission. 

11.  The method of claim 8, determining that another transmission power field is not to be sent; responsive to determining that another transmission power field is not to be sent, adding another power headroom field to another power headroom control element; and
setting an another  indicator is set to another specific value to indicate that the another transmission power field is not included in the another power headroom control element..
10.  The method of claim 7, wherein adding the second power headroom field comprises determining that a transmission power field is not to be sent for the second power second power headroom field. 

12.  The method of claim 8, wherein if it is determined that the power headroom 
is to be prepared based on a virtual transmission, setting the indicator to another specific value to indicate that an associated transmission power field is not included in the power headroom control element. 

11.  The method of claim 7, wherein the second indicator is set to the second indicator value to indicate that an associated transmission power field is not included for the second power headroom field responsive to determining that the second power headroom report is to be prepared based on a virtual 
transmission. 

14.  A method carried out by a base station in a RAN, Radio Access Network, for processing received power information including a power headroom report of a received power headroom control element from a UE, user equipment, the method comprising: determining whether a value in an indicator field associated with a power headroom field of the received power headroom control element is set to a specific value which indicates that a transmission power field associated with the power headroom field is included in the power headroom control element;  
and reading the transmission power field if the value of the indicator field is set to the specific value. 

11.  The method of claim 8, determining that another transmission power field is not to be sent; responsive to determining that another transmission power field is not to be sent, adding another power headroom field to another power headroom control element; and
setting an another  indicator is set to another specific value to indicate that the another transmission power field is not included in the another power headroom control element.










4.   The Power headroom control element of claim 1, wherein the transmission power field contains information about the transmission power of the uplink serving cell (Pcmax,c) which is associated with the power headroom information.

12.  A method carried out by a base station in a Radio Access Network (RAN) for processing power information including a first power headroom report of a power headroom medium access control (MAC) control element (CE) received from a user equipment (UE), the method comprising: receiving the power headroom MAC CE control element from the user equipment, wherein the power headroom MAC CE control element includes the first power headroom report in a first power headroom field of the power headroom MAC CE, control element wherein the power headroom MAC CE includes a first indicator field having a first indicator value, a transmission power field associated with the first power headroom 
field, a second power headroom report in a second power headroom field, and a 
second indicator field having a second indicator value indicating that no transmission power field is included for the second power headroom field;  
determining whether a value the first indicator value in an indicator the first indicator field associated with the first power headroom field of the received power headroom MAC CE control element is set to a specific the first indicator 
value which indicates that a that the transmission power field associated with the first power headroom field is included in the power headroom MAC CE control element;  determining that a transmission power field is not included for the second power headroom field responsive to the second indicator value of the 
second indicator field;  and reading the transmission power field responsive to 
the value of the first indicator field being set to the specific first indicator value, wherein the transmission power field associated with the first 
power headroom field contains information about a configured UE transmission power of an uplink serving cell (Pcmax, c) which is associated with the first power headroom report. 


15.  The method of claim 14, wherein if it is determined that the value of the indicator field is set to another specific value, the power headroom report was prepared based on a virtual transmission and that an associated transmission power field is not included.



13.  The method of claim 12, wherein responsive to determining that the value of the second indicator field is set to the second indicator value, 
determining that the second power headroom report was prepared based on a virtual transmission and that an associated transmission power field is not included.

16.  A user equipment for communicating power information including a power headroom to a base station in a RAN, Radio Access Network, comprising: a processor configured to, determine whether a transmission power field containing information about the transmission power of an uplink serving cell (Pcmax,c) associated with the power headroom is to be sent together with the power headroom, and control adding a power headroom field with the power headroom value and the transmission power field for transmission to a power headroom control element and setting an indicator to a specific value to indicate that the transmission power field is included, if it is determined that the transmission power field is to be sent.
7.  A method of communicating power information including a first power headroom report from a user equipment (UE) to a base station in a Radio access Network (RAN), the method comprising: determining whether a transmission power 
field containing information about a configured UE transmission power of a first uplink serving cell (Pcmax,c) associated with the first power headroom report is to be sent together with the first power headroom report;  responsive to determining that the transmission power field is to be sent, adding to a power headroom medium access control (MAC) control element (CE) a first power headroom field with the first power headroom report and the transmission power field for transmission and setting a first indicator of the power headroom element to a first indicator value to indicate that the transmission power field is included;  adding a second power headroom field with a second power headroom report for transmission using the power headroom MAC CE and setting a second indicator to a second indicator value to indicate that no transmission power field is included for the second power headroom field;  and transmitting the power headroom MAC CE including the first power headroom field with the first power headroom report, the transmission power field, the first indicator to the base station, the second power headroom field, and the second indicator, 
wherein the transmission power field includes information about a transmission power of the first uplink serving cell which is associated with the first power headroom report.
17.  A base station in a RAN, Radio Access Network, configured to process received power information including a power headroom report of a received power headroom control element from a UE, user equipment, the base station comprising: a processor (BSPR) configured to, determine whether a value in an indicator field associated with a power headroom field of the received power headroom control element is set to a specific value which indicates that a transmission power field associated with the power headroom field is included in the power headroom control element, and read the transmission power field if the value is set to the specific value. 

12.  A method carried out by a base station in a Radio Access Network (RAN) for processing power information including a first power headroom report of a power headroom medium access control (MAC) control element (CE) received from a user equipment (UE), the method comprising: receiving the power headroom MAC CE control element from the user equipment, wherein the power headroom MAC CE control element includes the first power headroom report in a first power headroom field of the power headroom MAC CE, control element wherein the power headroom MAC CE includes a first indicator field having a first indicator value, a transmission power field associated with the first power headroom field, a second power headroom report in a second power headroom field, and a 
second indicator field having a second indicator value indicating that no transmission power field is included for the second power headroom field;  
determining whether a value the first indicator value in an indicator the first indicator field associated with the first power headroom field of the received power headroom MAC CE control element is set to a specific the first indicator 
value which indicates that a that the transmission power field associated with the first power headroom field is included in the power headroom MAC CE control element;  determining that a transmission power field is not included for the 
second power headroom field responsive to the second indicator value of the second indicator field;  and reading the transmission power field responsive to the value of the first indicator field being set to the specific first indicator value, wherein the transmission power field associated with the first power headroom field contains information about a configured UE transmission 
power of an uplink serving cell (Pcmax, c) which is associated with the first power headroom report. 











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3, 5-10, 14, and 16-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Feuersanger et al. (Feuersanger hereafter) (US 20120224552 A1) (IDS provided).

Regarding claim 1, Feuersanger teaches,   A Power headroom control element for communicating power information from a UE, user equipment, to a base station in a RAN, Radio Access Network, the power headroom control element comprising:
a power headroom field containing power headroom information and having a predetermined number of bits in the power headroom control element (Feuersanger; [0295] … MAC CE format used for power headroom reporting as exemplified in FIG. 7. The power headroom MAC CE consists of 8 bits, i.e. one octet. The first two bits are reserved bits, and the remaining 6 bits indicate the power headroom); and
an indicator field associated with the power headroom field ( Feuersanger; [0341] The MAC PDU comprises first the component carrier-specific logical channel identifiers (LCIDs) within respective sub-headers field that allow the identification of the component carriers reported … wherein the first two bits of the octet (R) are reserved bits, and the third bit (E) indicates whether the next octet in the MAC PDU is another sub-header of the MAC PDU header or whether the payload section of the MAC PDU is following the octet (i.e. whether the next octet is PHR MAC CE in this example), and the last 5 bits are the LCID);
wherein the indicator field serves to indicate whether a transmission power field with a predetermined number of bits is present in the power headroom control element (Feuersanger; [0340-0345] … FIG. 17, where a report of three power headroom reports on assigned component carriers CoCa1, CoCa3 and CoCa4 is exemplified …the individual positions of bits within the bitmap. Generally, a bit set (e.g. 1) at a certain position of the bitmap means that there is a PHR field for the associated component carrier including in the MAC CE. Following the octet comprising the component carrier bitmap, the respective PHR field(s) with the power headroom value for the component carrier is/are included. The PHR field may for example have the same format as shown in FIG. 7 and reports the power headroom (PH) for a component carrier.)

Regarding claim 8, Feuersanger teaches   A method of communicating power information including a power headroom from a UE, user equipment, to a base station in a RAN, Radio Access Network, the method comprising:
determining whether a transmission power field containing information about transmission power (component carrier that has an uplink transmission) of the uplink serving cell (Pcmax, c) associated with the power headroom report ((P.sub.cmax, c) is the maximum transmit power of component carrier) is to be sent together with the power headroom report (Feuersanger; [0122] user equipment transmits power headroom reports for each component carrier on that component carrier. This means that each component carrier that has an uplink transmission in a specific sub-frame could also transmit a power headroom report given that the conditions for sending such a report are fulfilled. [0363], where (P.sub.cmax, c) is the maximum transmit power of component carrier).
Responsive to  determining that the transmission power field is to be sent, adding a power headroom field with the power headroom value in addition to  the transmission power field for transmission to a power headroom control element (Feuersanger; [0305] In any other case, the MAC control element is a per-UE power headroom MAC CE. If the first two bits are not set to 0, the eNodeB needs to also evaluate the third bit within the octet, as the first three bits yield the number of uplink grants received by the user equipment); and 
setting an indicator associated with the power headroom field  to a specific value to indicate that the transmission power field is included in the power head room control element ((Feuersanger; [0305] …The remaining five bits (see FIG. 15)--the PH field— indicate the per-UE power headroom value…[0306] …the power-limit MAC CE may be used to not only signal the per-UE power headroom in a PH field, but to also suggest to the eNodeB for which component carriers the eNodeB should further send resource assignments.).

Regarding claim 14, Feuersanger teaches a method carried out by a base station in a Radio Access Network (RAN) for processing received power information including a power headroom report of a power headroom control element received from a user equipment UE, the method comprising:
determining whether a value in an indicator field associated with a power headroom field of the received power headroom control element is set to a specific value which indicates that a transmission power field associated with the power headroom field is included in the power headroom control element (Feuersanger; [0205], the MAC control element comprises a component carrier indicator field that is indicating whether the power headroom field comprises said per-user equipment power headroom or said per-component carrier power
reading the transmission power field if the value of the indicator field is set to the specific value (Feuersanger; [0296] if the highest bit in the octet is set to 0, the MAC CE represents a power headroom report for that component carrier)..

Regarding claim 16, Feuersanger teaches   A user equipment for communicating power information including a power headroom to a base station in a RAN, Radio Access Network, the method comprising:
a processor configured to (Feuersanger; [0395-397])
determine whether a transmission power field containing information about transmission power (component carrier that has an uplink transmission) of the uplink serving cell (Pcmax, c) associated with the power headroom report ((P.sub.cmax, c) is the maximum transmit power of component carrier) is to be sent together with the power headroom report (Feuersanger; [0122] user equipment transmits power headroom reports for each component carrier on that component carrier. This means that each component carrier that has an uplink transmission in a specific sub-frame could also transmit a power headroom report given that the conditions for sending such a report are fulfilled. [0363], where (P.sub.cmax, c) is the maximum transmit power of component carrier).
responsive to determining that the transmission power field is to be sent, control adding a power headroom field with the power headroom value in addition to the transmission power field for transmission in a power headroom control element (Feuersanger; [0305] In any other case, the MAC control element is a per-UE power headroom MAC CE. If the first two bits are not set to 0, the eNodeB needs to also evaluate the third bit within the octet). and 
setting an indicator to a specific value to indicate that the transmission power field is included (Feuersanger; [0305] as the first three bits yield the number of uplink grants received by the user equipment. The remaining five bits (see FIG. 15)--the PH field— indicate the per-UE power headroom value).

Regarding claim 17, Feuersanger teaches a base station in a Radio Access Network (RAN), configured to process received power information including a power headroom report of a power headroom control element received from a UE, user equipment, the base station comprising:
a processor configured to (Feuersanger; [0395-397])
determine whether a value in an indicator field associated with a power headroom field of the received power headroom control element is set to a specific value which indicates that a transmission power field associated with the power headroom field is included in the power headroom control element (Feuersanger; [0205], the MAC control element comprises a component carrier indicator field that is indicating whether the power headroom field comprises said per-user equipment power headroom or said per-component carrier power
read the transmission power field based on the value of the indicator field is set to the specific value (Feuersanger; [0296] if the highest bit in the octet is set to 0, the MAC CE represents a power headroom report for that component carrier).

Regarding claim 2, Feuersanger teaches,   The Power headroom control element of claim 1, wherein the power headroom field containing the power headroom information is associated with an uplink serving cell  (Feuersanger; [0335] … individual LCIDs could be defined for the configured uplink component carriers, so that the LCID may be used to indicate to which configured uplink component carrier the MAC CE (and the power headroom report thereof) belongs).

Regarding claim 3, Feuersanger teaches, The Power headroom control element of claim 1, wherein the power headroom field precedes the associated transmission power field in the power headroom control element (Feuersanger; [0300] … in FIG. 14. This power-limit MAC CE consists of two fields, a first field CCI (Component Carrier Indicator field) and a second field PH (Power Headroom) for indicating the per-UE power headroom.).

Regarding claim 5, Feuersanger teaches,   The Power headroom control element of claim 1, wherein the bits of the power headroom field and the associated indicator field form part of an octet of the power headroom control element, and/or the bits of the transmission power field form part of an octet of the power headroom control element (Feuersanger; [0300]… Fig. 14. This power-limit MAC CE consists of two fields, a first field CCI (Component Carrier Indicator field) and a second field PH (Power Headroom) for indicating the per-UE power headroom (the bits of the transmission power field form part of an octet of the power headroom control element). The power-limit MAC CE is again one octet long).

Regarding claim 6, Feuersanger teaches The Power headroom control element of claim 1, wherein the power headroom control element comprises a bitmap to indicate which uplink serving cell is associated with a respective power headroom report (Feuersanger; [0300], [0306]...with respect to Fig. 14. …the four bits of the CCI field may be used to signal a bitmap that indicates on which the component carriers (other than the one on which the power-limit MAC CE is received), the eNodeB should continue to give grants on. Alternatively, the bitmap could represent the component carriers the eNodeB should stop giving grants on).

Regarding claim 7, Feuersanger teaches The Power headroom control element of claim 1, wherein the RAN is a, Long Term Evolution Radio Access Network (LTE RAN) (Feuersanger; [0124] Fig. 10 shows exemplary power headroom reporting in a LTE-A system.[0004]The LTE system represents efficient packet-based radio access and radio access networks that provide full IP-based functionalities with low latency and low cost).

Regarding claim 9, Feuersanger teaches The method of claim 8, wherein determining the transmission power field comprises determining the transmission power field in response to a determination that a power headroom was triggered. ((PS flag) to indicate that the power headroom report was triggered) (Feuersanger; [0240] FIG. 30 shows an exemplary structure of a MAC sub-header for a per-CC PHR MAC CE according to an embodiment of the invention, wherein the MAC sub-header comprises a flag (PS flag) to indicate that the power headroom report was triggered by a power limit situation of the user equipment).

Regarding claim 10, Feuersanger teaches The method of claim 8, wherein determining that the transmission power field is to be sent is based on whether the cell has an uplink transmission (Feuersanger; [0319]...uplink control information (UCI) is multiplexed with a transport block (MAC PDU) for an assigned uplink component carrier in the physical layer, [0329]...uplink control information is transmitted on this component carrier together with the MAC PDU in a given sub-frame).

Regarding claim 18, Feuersanger teaches The power control element of claim 1, wherein the transmission power field is placed after the power headroom field in the power headroom control element (Feuersanger; [0261] The information on the user equipment's power status may be signaled in form of one or more MAC control elements that are comprised within the MAC PDU(s) of a given sub-frame).

Regarding claim 19, Feuersanger teaches The power control element of claim 1, wherein the indicator field and the power headroom field are included in a first octet of the power headroom control element; and
wherein the transmission power field is included in a second octet of the power headroom control element (Feuersanger; [0344] … a multiple PHR MAC CE, where a report of three power headroom reports on assigned component carriers CoCa1, CoCa3 and CoCa4).

Regarding claim 20, Feuersanger teaches The power control element of claim 1, wherein the power headroom field precedes the transmission power field in the power headroom control element ([0345] … power headroom reports and the multiple PHR MAC CE could use the same logical channel identifier, and the two formats may be distinguished by setting or not setting the first or second reserved bit in the first octet of the control element).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feuersanger in view of Ki Bum KWON et al (Kwon hereafter) (US 20120106477 A1) (IDS provided).

Regarding claim, 4 Feuersanger teaches, Power headroom control element of claim 1, 
Feuersanger fails to explicitly teach wherein the transmission power field contains information about the transmission power of the uplink serving cell (Pcmax, c) which is associated with the power headroom information.
However, in the same field of endeavor, Kwon teaches wherein the transmission power field contains information about the transmission power of the uplink serving cell (Pcmax, c) which is associated with the power headroom information. (Kwon; [0172] With reference to FIG. 12, carrier maximum transmit power information includes at least one octet. One octet is an information unit having a length of 8 bits, and includes at least one carrier maximum transmission power field (P.sub.cmax, c field). 1200 is a case in which one octet includes a type indicator field 1201, a cell index field 1202, and a carrier maximum transmit power field (P.sub.cmax, c field) 1203. The carrier maximum transmit power field 1203 indicates carrier maximum transmit power of uplink component carrier).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Feuersanger to include the above recited limitations as taught by Kwon in order to discriminate whether not carrier maximum transmission power of upper link component carrier of a serving cell corresponding to the carrier maximum transmit power field is type 1/type2 (Kwon; [0172]).

Regarding claim 11, Feuersanger teaches the method of claim 8, further comprising   
determining  that another transmission power field is not to be sent (Feuersanger; [0308] …a new logical channel identifier (LCID) is defined for indicating a per-UE power headroom MAC CE);
responsive to determining that another transmission power field is not to be sent, adding
another  power headroom field to another power headroom control element (Feuersanger; [308]The per-UE power headroom MAC CE sub-header comprises a LCID that is identifying the related MAC CE being a per-UE power headroom MAC CE.); and 
Feuersanger fails to explicitly teach setting an another  indicator is set to another specific value to indicate that the another transmission power field is not included in the another power  headroom control element  
Setting an another  indicator is set to another specific value to indicate that the another transmission power field is not included in the another power  headroom control element  (Kwon; [0182] The MAC control element 1410 includes a field mapping indicator (FMI)… each bit may indicate whether or not the carrier maximum transmit power fields 1420 and 1425 with respect to particular UL CCs are included in the MAC control element 1410 by 0 or 1…[0189] … When the value of each bit is 1, it indicates that the carrier maximum transmit power field with respect to the UL CC of the corresponding serving cell is included in the MAC control element).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Feuersanger to include the above recited limitations as taught by Kwon in order to which UL CC a carrier maximum transmit power field is related may not be required (Kwon; [0179]).

Claims 12 and 15 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Feuersanger in view of Jeong et al (Jeong hereafter) (US 20120040708 A1) (IDS provided).

Regarding claim, 12, and 15, Feuersanger teaches the method of claim 8 and 14,
Feuersanger fails to explicitly teach, further comprising determining that another power headroom is to be prepared based on a virtual transmission ; and
setting an another  indicator to another specific value to indicate that an associated transmission power field is not included in the another power headroom control element.
However, in the same field of endeavor, Jeong teaches further comprising determining that another power headroom is to be prepared based on a virtual transmission  (Jeong; [0059] …If the transmission format indicator is set to 1, the eNB determines that the PH is calculated with the virtual P.sub.CMAX in step 725.); and
setting an another  indicator to another specific value to indicate that an associated transmission power field is not included in the another power headroom control element (Jeong; [0059], In order to differentiate between the PHs for the serving cell in which PUSCH transmission takes place and the serving cell in which no PUSCH transmission takes place, the eNB checks the transmission format indicators for individual PHs in step 710).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Feuersanger to include the above recited limitations as taught by Jeong in order to differentiate between the PHs for the serving cell (Jeong; [0059]).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416   


/AJIT PATEL/Primary Examiner, Art Unit 2416